Citation Nr: 0320748	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  00-07 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel




INTRODUCTION

The veteran had active service from March 1971 to April 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Newark, New Jersey Regional Office 
(RO).  

In this case, in October 2002, additional development was 
undertaken by the Board.  However, in light of the veteran's 
death, as further discussed below, the Board no longer has 
jurisdiction to enter a final appellate decision on this 
issue.


FINDING OF FACT

In October 2002, the Board received notice that the veteran 
was deceased.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, in this case, it appears that the veteran has 
died during the pendency of the appeal.  A notation in the 
claims file in October 2002, from Board personnel, indicates 
that a letter to the veteran regarding a Motion for 
Reconsideration of a Board decision, on a separate claim, was 
returned with the indication that the veteran was deceased.  
The returned envelope and letter are not of record, however.  
Further attempt was initiated by the Board in August 2003 to 
ascertain whether the veteran was deceased.  In this regard, 
a report of contact from August 4 and 5, 2003 indicates that 
the VARO had attempted all means of contact with the 
veteran's family since June 2001 to obtain a death 
certificate and had not been successful and the phone had 
been disconnected.  Therefore, in this case, much effort has 
been made to verify the veteran's death, and in light of the 
reported indication that the veteran was deceased and the 
inability to contact the veteran or his family, it is 
concluded that apparently the veteran is deceased and 
therefore, his appeal is dismissed.  The Board will vacate 
this dismissal if the veteran informs the VA that he is not 
deceased.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2002).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

